DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit to the U.S. Provisional Application Serial No. 62833152, filed on April 19, 2019, and PCT/PCT/EP2020/060303, filed on April 10, 2020, which are hereby incorporated by reference herein in its entirety.
Claims 1-20 are pending
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 12, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, a system, and a non-transitory computer-readable medium (CRM) for processing medical information to determine an infection risk prone area of a medical facility.
The limitations of (Claim 1 being representative), “identifying a first patient in a first state; identifying a second patient in a second state; calculating a first risk score for the first patient; calculating a first risk score for the second patient; and determining a risk prone area in the medical facility based on the first risk score for the first patient and the first risk score for the second patient, wherein the first state is an infected state and the second state is different from the first state and wherein the first risk score of the first patient provides an indication of a severity of the infected state of the first patient and the first risk score of the second patient provides an indication of the second patient being infected by the first patient.”, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting a storage area to store the algorithm (Claim 12), a processor (Claim 12), and CRM (Claim 19) implemented, nothing in the claim precludes the step from practically being performed in the mind. For example, but for the CRM implemented by a computer or the processor, this claim encompasses identifying a first patient in a first state, identifying a second patient in a second state, calculating a first risk score for the first patient, calculating a first risk score for the second patient, and determining a risk prone area in the medical facility based on the first risk score for the first patient and the first risk score for the second patient in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a storage area to store the algorithm, a processor, and a CRM that implements the identified abstract idea. The server is not described by the applicant and is recited at a high-level of generality (i.e., a generic server performing a generic computer functions of “identifying a first patient in a first state; identifying a second patient in a second state; calculating a first risk score for the first patient; calculating a first risk score for the second patient; and determining a risk prone area in the medical facility based on the first risk score for the first patient and the first risk score for the second patient) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a general-purpose computer or components thereof, such as a storage area for the algorithm, a processor, and a CRM to perform identifying a first patient in a first state; identifying a second patient in a second state; calculating a first risk score for the first patient; calculating a first risk score for the second patient; and determining a risk prone area in the medical facility based on the first risk score for the first patient and the first risk score for the second patient amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Claims 2-11, 13-18, and 20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 13, and 20 merely describe(s) the first risk score of the second patient is calculated based on the first risk score of the first patient and a gamma value, the gamma value corresponding to a probability that the second patient will be infected by the first patient. Claim(s) 3 and 14 merely describe(s) calculating the gamma value based on a location of the second patient relative to a location of the first patient in the medical facility. Claim(s) 4 and 14 merely describe(s) calculating the gamma value based on a type of separator between the first patient and the second patient. Claim(s) 5 and 14 merely describes calculating the gamma value based on one or more procedures or protocols in place at the medical facility. Claim(s) 6 and 15 merely describe(s) determining a first location in the medical facility to move the second patient relative to a location of the first patient, calculating a second risk score for the second patient at the first location, and selecting the first location if the second risk score for the second patient indicates a lower probability that the second patient will be infected by the first patient than the first risk score of the first patient. Claim(s) 7 and 16 merely describe(s) identifying one or more actions to reduce the first risk score of the second patient. Claim(s) 8 and 17 merely describe(s) identifying a third patient in the first state; calculating a risk score for the third patient; calculating a second risk score for the second patient based on the risk score of the third patient; and calculating a third risk score for the second patient based on the first risk score of the second patient and the third risk score for the second patient. Claim(s) 9 merely describe(s) wherein the first patient and the third patient have different infections or are in different stages of a same infection. Claim(s) 10 merely describe(s) wherein the risk score of the third patient is different from the first risk score of the first patient. Claim(s) 11 and 18 determining a plurality of locations in the medical facility to move the second patient relative to locations of the first and third patients; and selecting one of the plurality of locations using a Markov chain that generates different probabilities corresponding to the plurality of locations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Melo Oliveira (WO 2017093884 A1).

REGARDING CLAIM 1
De Melo Oliveira teaches a method for processing medical information to determine an infection risk prone area of a medical facility, comprising: [De Melo Oliveira teaches at Para.0008 teaches a method for assigning patients to hospital beds. The assignment based on at least the first score and the second score so as to reduce the possibility of the at least one patient acquiring an infection or spreading an infection. Para. 0088 that although this application largely concerns assigning patients to appropriate beds, it is contemplated that other items may similarly be assigned to patients (or users in general). For example, individuals may be matched with certain rooms or general areas in an institution.]
identifying a first patient in a first state; [De Melo Oliveira teaches at Para. 0050 that the infection profile database 104 may store infection- related information about inpatients as well as the beds in the hospital. A set of features fi that are associated with HAI (e.g., length of patient stays in the hospital, procedures undertaken by the patient, test results, diagnoses, age, unit/department location, etc.) may be gathered from the hospital information system 102 and stored for each patient Pt in the infection profile database 104. The infection profile database 104 may also store information related to each bed ¾ that each patient Pj uses in the hospital. For example, the infection profile database 104 may store information regarding whether a certain bed is or has been occupied by a patient with a pathogen.]
identifying a second patient in a second state; [De Melo Oliveira teaches at Para. 0050 that the infection profile database 104 may store infection- related information about inpatients as well as the beds in the hospital. A set of features fi that are associated with HAI (e.g., length of patient stays in the hospital, procedures undertaken by the patient, test results, diagnoses, age, unit/department location, etc.) may be gathered from the hospital information system 102 and stored for each patient Pt in the infection profile database 104. The infection profile database 104 may also store information related to each bed ¾ that each patient Pj uses in the hospital. For example, the infection profile database 104 may store information regarding whether a certain bed is or has been occupied by a patient with a pathogen.]
calculating a first risk score for the first patient; [De Melo Oliveira teaches at Para. 0008 that computing a second score for the at least one patient.]
calculating a first risk score for the second patient; [De Melo Oliveira teaches at Para. 0008 that computing a first score for the at least one patient.]
and determining a risk prone area in the medical facility based on the first risk score for the first patient and the first risk score for the second patient, [De Melo Oliveira teaches at Para.0008 that assigning the at least one patient to a bed selected from a plurality of beds, the assignment based on at least the first score and the second score so as to reduce the possibility of the at least one patient acquiring an infection or spreading an infection. Para. 0007 further teaches that by considering both a patient's ability to acquire infection and the patient's ability to spread infection, the patient can be assigned to a certain area (e.g., a bed) to reduce the transmission of HAI among patients.] 
wherein the first state is an infected state and the second state is different from the first state and [De Melo Oliveira teaches at Para. 0012 that the computing of the first score, the computing of the second score, or both, assigns a higher score to at least one patient for at least one factor selected from the group consisting of infected status, antibiotic resistant status of an infection, and the status of the infection as a hospital acquired infection.]
wherein the first risk score of the first patient provides an indication of a severity of the infected state of the first patient and the first risk score of the second patient provides an indication of the second patient being infected by the first patient. [De Melo Oliveira teaches at Para. 0008 that the first score representing the at least one patient's ability to acquire infection and the second score representing the at least one patient's ability to spread infection. Para. 0052 teaches that the infection scoring unit 106 may use novel algorithms to calculate scores representing the likelihood that a particular patient p.sub.i may acquire an infection from another patient (i.e., an acquiring score a.sub.i) or spread an infection to another patient (i.e., a spreading score s.sub.i). Para. 0053 teaches that a patient will tend to have a higher acquiring score a.sub.i if they suffer from immune system-weakening diseases, have a history of acquiring infections, have features that match previous instances of HAI, and the like. Para. 0055 teaches that when assigning spreading scores s.sub.i to a patient, the infection scoring unit 106 may consider whether the patient is known to be infected, whether the infection is caused by a drug-resistant infection, whether the infection was acquired in the hospital, and the like. Patients that are not infected are assigned low spreading scores s.sub.i while patients with resistant HAI receive higher (infection) spreading scores s.sub.i.]

REGARDING CLAIM 2
The method of claim 1, wherein the first risk score of the second patient is calculated based on the first risk score of the first patient and a gamma value, the gamma value corresponding to a probability that the second patient will be infected by the first patient. [De Melo teaches at Para. 0008 that assigning the at least one patient to a bed selected from a plurality of beds, the assignment based on at least the first score and the second score so as to reduce the possibility of the at least one patient acquiring an infection or spreading an infection. De Melo teaches at Para. 0053 that if the input is a patient identifier p.sub.i, the output may be an acquiring score a.sub.i (gamma). These outputs may be referred to as infection profiles, and essentially represent the probability that a particular patient p.sub.i will acquire.]

REGARDING CLAIM 3
The method of claim 2, further comprising: calculating the gamma value based on a location of the second patient relative to a location of the first patient in the medical facility. [De Melo Oliveira teaches at Para.0056 The method of calculating the spreading score s.sub.i could follow the same approach as for calculating the acquiring score a.sub.i, i.e., by using deterministic and/or empirical models. The difference will be in the empirical model, wherein the features f.sub.i of a spreading infection score s.sub.i for a patient and/or bed will be associated to a target class h.sub.i′ of a patient/bed that acquired an infection and was in the same room as patient i.] 

REGARDING CLAIM 4
The method of claim 2, further comprising: calculating the gamma value based on a type of separator between the first patient and the second patient. [De Melo Oliveira teaches at Para.0056 teaches that the features f.sub.i of a spreading infection score s.sub.i for a patient and/or bed will be associated to a target class h.sub.i′ of a patient/bed that acquired an infection and was in the same room as patient i. Para. 0059 further teaches that the bed assignment unit 108 is illustrated in FIG. 4 and may be in operable communication with the hospital information system 102 and the infection scoring unit 106 via any type of wireless connection or a hardwired connection. This connection provides the bed assignment unit 108 with real time and up-to-date information regarding resources at the hospital. This information may include the number of unoccupied beds, whether certain beds are occupied/unoccupied, the distances between each bed, as well as information regarding patients (e.g., their infection profiles) in the vicinity of these unoccupied beds, and the like.]  

REGARDING CLAIM 5
The method of claim 2, further comprising: calculating the gamma value based on one or more procedures or protocols in place at the medical facility. [ De Melo Oliveira teaches at Para. 0044 that the hospital information system 102 may store information related to patients, healthcare institution procedures, employees, or the like. The terms "hospital" and "hospital information system" are used for simplicity only, and the embodiments of the present invention are intended to include a variety of healthcare institutions. Para. 0050 teaches the infection profile database 104 may store infection- related information about inpatients as well as the beds in the hospital. A set of features fi that are associated with HAI (e.g., length of patient stays in the hospital, procedures undertaken by the patient, test results, diagnoses, age, unit/department location, etc.) may be gathered from the hospital information system 102 and stored for each patient Pt in the infection profile database 104. Para. 0052 further teaches that the infection scoring unit 106 may use novel algorithms to calculate scores representing the likelihood that a particular patient pt may acquire an infection from another patient (i.e., an acquiring score a,) or spread an infection to another patient (i.e., a spreading score s,).]

REGARDING CLAIM 6
The method of claim 1, further comprising: determining a first location in the medical facility to move the second patient relative to a location of the first patient, calculating a second risk score for the second patient at the first location, and selecting the first location if the second risk score for the second patient indicates a lower probability that the second patient will be infected by the first patient than the first risk score of the first patient. [De Melo Oliveira teaches at Para. 0058 that acquiring scores a.sub.i and/or spreading scores s.sub.i are computed for at least a plurality of patients, and often for a plurality of beds to which those patients are to be assigned. The acquiring score(s) a.sub.i and/or the spreading score(s) s.sub.i may then be communicated to the bed assignment unit 108. The bed assignment unit 108 may be any specially configured processor or the like that receives as input the acquiring score(s) and/or spreading score(s) and determines a beneficial assignment for the associated patients that reduces the possibility that one or more of those patients will contract a HAI. Para. 0063 that the output of the bed assignment unit 108 may be a list of combinations (p′.sub.i, b′.sub.k) representing suitable patient-bed pairs. The bed assignment unit 108 may be configured to output only one pair (i.e., the most optimal pair), a list of any number of possible pairs in order of most optimal to least optimal, a list of pairs in order of least optimal to most optimal, or configured to present the pair(s) in some other way. The bed assignment unit 108 may also suggest assignments that would require already-assigned patients to be moved to different beds in order to create the most optimal patient-bed assignments.]

REGARDING CLAIM 8
De Melo Oliveira teaches the method of claim 1, further comprising: identifying a third patient in the first state; calculating a risk score for the third patient; calculating a second risk score for the second patient based on the risk score of the third patient; and calculating a third risk score for the second patient based on the first risk score of the second patient and the third risk score for the second patient. [De Melo Oliveira teaches at Para. 0011 that computing a third score and a fourth score for at least one bed from the plurality of beds, the third score representing the incremental chance of a person acquiring an infection from placement in that bed and the fourth score representing the incremental chance of a person spreading an infection from placement in that bed, and wherein assigning the at least one patient to a bed is also based on the third score and the fourth score. In some embodiments of the method, the method comprises retrieving bed profile information concerning the at least one bed from a database, and wherein computing the third score for the at least one bed comprises computing the third score utilizing the retrieved bed profile information, and wherein computing the fourth score for the at least one bed comprises computing the fourth score utilizing the retrieved bed profile information.]

REGARDING CLAIM 9
The method of claim 8, wherein the first patient and the third patient have different infections or are in different stages of a same infection. [De Melo Oliveira teaches at Para. 0051 that these features f.sub.i are used to develop one or more infection statuses. An infection status m.sub.i indicates an infection is caused by an infectious microbe; an infection status r.sub.i indicates an infection is caused by a resistant pathogen; and an infection status h.sub.i indicates the infection is a HAI (i.e., the patient has acquired the infection during his/her stay at the healthcare institution). These attributes can be represented by the tuple {P.sub.i, B.sub.k, f.sub.i, m.sub.i, r.sub.i, h.sub.i} and are summarized in table 200 of FIG. 2.] 

REGARDING CLAIM 10
The method of claim 8, wherein the risk score of the third patient is different from the first risk score of the first patient. [De Melo Oliveira teaches at Para. 0013 that the computing of the third score, the computing of the fourth score, or both, assigns a higher score to at least one bed based on a history of patients having an infection occupying that bed.]  

REGARDING CLAIM 11
De Melo Oliveira teaches the method of claim 8, further comprising: determining a plurality of locations in the medical facility to move the second patient relative to locations of the first and third patients; and selecting one of the plurality of locations using a Markov chain that generates different probabilities corresponding to the plurality of locations. [De Melo Oliveira teaches at Para. 0060 that the bed assignment unit 108 may use multiple-objective resource methods for assigning patients (p′.sub.i) to beds (b′.sub.k) so that the probability of any particular patient acquiring an infection is at a minimum min (a.sub.i′) and that the probability of any particular patient spreading an infection is at a minimum min (s.sub.i′). The assignment(s) may be based on at least the infection scores of the already-assigned patients and their beds (both free and occupied beds). In further embodiments, the bed assignment unit 108 may consider a series of if/then rules, fuzzy logic, or the like when assigning patients to beds. Para. 0063 teaches that the bed assignment unit 108 may also suggest assignments that would require already-assigned patients to be moved to different beds in order to create the most optimal patient-bed assignments.]

REGARDING CLAIM 12 
De Melo Oliveira teaches a system for processing medical information, comprising: 
a storage area to store an algorithm; [ De Melo Oliveira teaches at Para. 0010 that retrieving infection profile information concerning the at least one patient from a database] and wherein computing the first score for the at least one person comprises computing the first score utilizing the retrieved infection profile information, and wherein computing the second score for the at least one person comprises computing the second score utilizing the retrieved infection profile information.]
a processor configured to implement the algorithm to: [De Melo Oliveira teaches at Para. 0015 a processor.]
a) calculate a first risk score for a first patient in a first state; [ De Melo Oliveira teaches at Para. 0010 that the computing the first score for the at least one person comprises computing the first score utilizing the retrieved infection profile information] 
b) calculate a first risk score for a second patient in a second state; [De Melo Oliveira teaches at Para. 0010 that the computing the second score for the at least one person comprises computing the second score utilizing the retrieved infection profile information.]
and c) determine a risk prone area in a medical facility based on the first risk score for the first patient and the first risk score for the second patient, [De Melo Oliveira teaches at Para.0008 that assigning the at least one patient to a bed selected from a plurality of beds, the assignment based on at least the first score and the second score so as to reduce the possibility of the at least one patient acquiring an infection or spreading an infection. Para. 0007 further teaches that by considering both a patient's ability to acquire infection and the patient's ability to spread infection, the patient can be assigned to a certain area (e.g., a bed) to reduce the transmission of HAI among patients.] 
wherein the first state is an infected state and the second state is different from the first state and [De Melo Oliveira teaches at Para. 0051 that these features f.sub.i are used to develop one or more infection statuses. An infection status m.sub.i indicates an infection is caused by an infectious microbe; an infection status r.sub.i indicates an infection is caused by a resistant pathogen; and an infection status h.sub.i indicates the infection is a HAI (i.e., the patient has acquired the infection during his/her stay at the healthcare institution). These attributes can be represented by the tuple {P.sub.i, B.sub.k, f.sub.i, m.sub.i, r.sub.i, h.sub.i} and are summarized in table 200 of FIG. 2.]
wherein the first risk score of the first patient provides an indication of a severity of the infected state of the first patient and the first risk score of the second patient provides an indication of the second patient being infected by the first patient. [De Melo Oliveira teaches at Para. 0008 that the first score representing the at least one patient's ability to acquire infection and the second score representing the at least one patient's ability to spread infection. Para. 0052 teaches that the infection scoring unit 106 may use novel algorithms to calculate scores representing the likelihood that a particular patient p.sub.i may acquire an infection from another patient (i.e., an acquiring score a.sub.i) or spread an infection to another patient (i.e., a spreading score s.sub.i). Para. 0053 teaches that a patient will tend to have a higher acquiring score a.sub.i if they suffer from immune system-weakening diseases, have a history of acquiring infections, have features that match previous instances of HAI, and the like. Para. 0055 teaches that when assigning spreading scores s.sub.i to a patient, the infection scoring unit 106 may consider whether the patient is known to be infected, whether the infection is caused by a drug-resistant infection, whether the infection was acquired in the hospital, and the like. Patients that are not infected are assigned low spreading scores s.sub.i while patients with resistant HAI receive higher (infection) spreading scores s.sub.i.]
  
REGARDING CLAIM 13
Claim(s) 13 is/are analogous to Claim(s) 2, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2. 

REGARDING CLAIM 14
The system of claim 13, wherein the processor is configured to: calculate the gamma value based on 
at least one of a location of the second patient relative to a location of the first patient in the medical facility, [De Melo Oliveira teaches at Para.0056 The method of calculating the spreading score s.sub.i could follow the same approach as for calculating the acquiring score a.sub.i, i.e., by using deterministic and/or empirical models. The difference will be in the empirical model, wherein the features f.sub.i of a spreading infection score s.sub.i for a patient and/or bed will be associated to a target class h.sub.i′ of a patient/bed that acquired an infection and was in the same room as patient i.] 
a type of separator between the first patient and the second patient, [De Melo Oliveira teaches at Para.0056 teaches that the features f.sub.i of a spreading infection score s.sub.i for a patient and/or bed will be associated to a target class h.sub.i′ of a patient/bed that acquired an infection and was in the same room as patient i. Para. 0059 further teaches that the bed assignment unit 108 is illustrated in FIG. 4 and may be in operable communication with the hospital information system 102 and the infection scoring unit 106 via any type of wireless connection or a hardwired connection. This connection provides the bed assignment unit 108 with real time and up-to-date information regarding resources at the hospital. This information may include the number of unoccupied beds, whether certain beds are occupied/unoccupied, the distances between each bed, as well as information regarding patients (e.g., their infection profiles) in the vicinity of these unoccupied beds, and the like.]  
or one or more procedures or protocols in place at the medical facility. [ De Melo Oliveira teaches at Para. 0044 that the hospital information system 102 may store information related to patients, healthcare institution procedures, employees, or the like. The terms "hospital" and "hospital information system" are used for simplicity only, and the embodiments of the present invention are intended to include a variety of healthcare institutions. Para. 0050 teaches the infection profile database 104 may store infection- related information about inpatients as well as the beds in the hospital. A set of features fi that are associated with HAI (e.g., length of a patient stays in the hospital, procedures undertaken by the patient, test results, diagnoses, age, unit/department location, etc.) may be gathered from the hospital information system 102 and stored for each patient Pt in the infection profile database 104. Para. 0052 further teaches that the infection scoring unit 106 may use novel algorithms to calculate scores representing the likelihood that a particular patient pt may acquire an infection from another patient (i.e., an acquiring score a,) or spread an infection to another patient (i.e., a spreading score s,).]
  
REGARDING CLAIM 15
Claim(s) 15 is/are analogous to Claim(s) 6, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6. 

REGARDING CLAIM 17
Claim(s) 17 is/are analogous to Claim(s) 8, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8. 

REGARDING CLAIM 18
Claim(s) 18 is/are analogous to Claim(s) 11, thus Claim(s) 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 11. 

REGARDING CLAIM 19
De Melo Oliveira teaches a non-transitory, machine-readable medium storing instructions for controlling a processor to perform operations which include: [De Melo Oliveira teaches at Para. 0024 a computer readable medium containing computer-executable instruction for performing a method for assigning patients to hospital beds]
calculating a first risk score for a first patient in a first state; [ De Melo Oliveira teaches at Para. 0010 that the computing the first score for the at least one person comprises computing the first score utilizing the retrieved infection profile information]  
calculating a first risk score for a second patient in a second state; [De Melo Oliveira teaches at Para. 0010 that the computing the second score for the at least one person comprises computing the second score utilizing the retrieved infection profile information.] 
and determining a risk prone area in a medical facility based on the first risk score for the first patient and the first risk score for the second patient, [De Melo Oliveira teaches at Para.0008 that assigning the at least one patient to a bed selected from a plurality of beds, the assignment based on at least the first score and the second score so as to reduce the possibility of the at least one patient acquiring an infection or spreading an infection. Para. 0007 further teaches that by considering both a patient's ability to acquire infection and the patient's ability to spread infection, the patient can be assigned to a certain area (e.g., a bed) to reduce the transmission of HAI among patients.] 
wherein the first state is an infected state and the second state is different from the first state and [De Melo Oliveira teaches at Para. 0051 that these features f.sub.i are used to develop one or more infection statuses. An infection status m.sub.i indicates an infection is caused by an infectious microbe; an infection status r.sub.i indicates an infection is caused by a resistant pathogen; and an infection status h.sub.i indicates the infection is a HAI (i.e., the patient has acquired the infection during his/her stay at the healthcare institution). These attributes can be represented by the tuple {P.sub.i, B.sub.k, f.sub.i, m.sub.i, r.sub.i, h.sub.i} and are summarized in table 200 of FIG. 2.]
 wherein the first risk score of the first patient provides an indication of a severity of the infected state of the first patient and the first risk score of the second patient provides an indication of the second patient being infected by the first patient. [De Melo Oliveira teaches at Para. 0008 that the first score representing the at least one patient's ability to acquire infection and the second score representing the at least one patient's ability to spread infection. Para. 0052 teaches that the infection scoring unit 106 may use novel algorithms to calculate scores representing the likelihood that a particular patient p.sub.i may acquire an infection from another patient (i.e., an acquiring score a.sub.i) or spread an infection to another patient (i.e., a spreading score s.sub.i). Para. 0053 teaches that a patient will tend to have a higher acquiring score a.sub.i if they suffer from immune system-weakening diseases, have a history of acquiring infections, have features that match previous instances of HAI, and the like. Para. 0055 teaches that when assigning spreading scores s.sub.i to a patient, the infection scoring unit 106 may consider whether the patient is known to be infected, whether the infection is caused by a drug-resistant infection, whether the infection was acquired in the hospital, and the like. Patients that are not infected are assigned low spreading scores s.sub.i while patients with resistant HAI receive higher (infection) spreading scores s.sub.i.]

REGARDING CLAIM 20
Claim(s) 20 is/are analogous to Claim(s) 2 and 13, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2 and 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Melo Oliveira et al (WO-2017093884-A1) in view of Loftus (WO-2017177111-A1).

REGARDING CLAIM 7
The method of claim 1, De Melo Oliveira teaches further comprising: 
the first risk score of the second patient. [De Melo Oliveira teaches at Para. 0008 that computing a first score for the at least one patient.]
	De Melo Oliveira does not explicitly teach, however Loftus teaches  
identifying one or more actions to reduce [Loftus teaches at Pg. 7, Lines 16-18 providing one or more patients identified as being at risk for a particular post-operative infection with one or more treatments capable of treating or preventing said infection.]
Therefore, it would be prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method of for processing medical information to determine an infection risk prone area of a medical facility as taught by De Melo Oliveira and incorporate identifying one or more action to reduce as taught by Loftus, with the motivation of matching high-risk patients with low risk environments in operating rooms and other hospital settings. It is a further objective of the present invention to create a genetic fingerprint for hospitals so that we can more accurately determine where infections are coming from, handle those infections, and appropriately rank hospitals in terms of their ability to prevent infections (Loftus Pg. 6, Lines 17-20).
REGARDING CLAIM 16
Claim(s) 16 is/are analogous to Claim(s) 7, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruoff et al. (US-20100169122-A1), which discloses embodiments directed to displaying presumptive health care infections (HAIs) that may be affecting patients in health care facilities. Patient data is stored in a database. Software-encoded health care rules for detecting HAIs infections are applied to the patient data and used to classify a patient as having a HAI or community-acquired illness. If a HAI infection is detected, an indication of the HAI is communicated to a remote computer for display in a graphical user interface (GUI) to a clinician. Lists of patients at a given health care facility are communicated to the clinician and organized into groups of patients with HAIs and community-acquired infections.
Wallace et al. (US-20120112883-A1), which discloses a system and method for disease mapping and infection control. It may collect data from many sources, including through the tracking of Entities and external sources. Such data may be analyzed by the system and represented visually. The system further facilitates data modelling. The present invention facilitates calculations of risk and exposure to an infection posed to a person, location or community. The system may be used to test and monitor infection spread and control measures. It can further be configured so as to produce reporting based upon its data to produce information relevant to the creation of infection control policies. The reports may also be utilized to develop standards and measures to improve the operation response to an outbreak of infection within an Institution or a Geographical Area, at the syndromic or pandemic levels.
Lieu et al. (US-20120179491-A1), which discloses a high performance and integrated nosocomial infection control surveillance and detection system includes a patient database having a patient information, a clinical database having a patient clinical information, a nosocomial infection surveillance model with capability to detect suspected cases, an infection monitoring dashboard presenting an integrated view of a patient information and infection conditions in the clinical database for each patient. The patient database, clinical database, nosocomial infection surveillance model and the infection monitoring dashboard are built in different network servers or a network server to meet the optimum efficiency for a user to conduct infection control and early detection of infected cases through his/her account.
Shhedi et al., “Traditional and ICT Solutions for Preventing the Hospital Acquired Infection”, which discloses an information system dedicated to the prevention of hospital acquired infections. This paper presents an analysis of both the traditional and the latest ICT solutions dedicated to HAI prevention. The paper reveals that the traditional methods are far from enough to solve the problem, and that ICT solutions could contribute to solve the HAI problem to a much larger extent. In particular, we analyzed the integrated ICT systems used for monitoring the compliance with hand hygiene in details, and found that they give the highest rate of compliance with hand hygiene, thus fighting an important rate of infection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia K Edouard whose telephone number is (571)272-6084. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM (Out of Office First Friday of the Biweek).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya M Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.K.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/EVANGELINE BARR/Primary Examiner, Art Unit 3626